Appellant insists that the court was in error in holding that the trial court did not err in overruling the application for a continuance. Let's see the facts he states he expects to prove by this witness. The application states "that all the testimony will show that the killing took place between 3:20 and 3:30 o'clock; that Mrs. N.B. Sturdevant called Dr. Menafee between 12 and 1 o'clock that night, and he was at home at that hour." If she should so testify this would not tend to show where he was at 3:20 o'clock, and as the place where deceased was killed was only a short distance from Dr. Menafee's residence he could have been at home at 1 o'clock and at the scene of the killing at 3 o'clock. However, the State offered no testimony that Dr. Menafee was present at the scene of the killing.
It is contended that the court in his charge limited appellant's right of self-defense to an "actual attack." The charge is copied in the original opinion and by reading it it will be seen that this contention is without merit, and under such circumstances the authorities cited by appellant have no application. If in fact the charge had so limited appellant's right, then his contention could be of weight.
All the other questions raised were fully discussed in the original opinion, and we do not deem it necessary to do so again. However, we will add that when a person on trial relies on insult to his female relative to reduce an offense to manslaughter, it is statutory that the State may put in evidence proof of the general character of the female alleged to have been insulted. Art. 1134, Penal Code.
The motion for rehearing is overruled.
Overruled.